Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination of 22 March 2022. Claims 1-20 are pending and have been considered as follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Walker on 25 May 2022.
The application has been amended as follows: 

Claims should be amended as follows-

1. (Currently Amended) A system for controlling a vehicle, the system comprising 
a localization system; 
a memory storing a digital map; 
and 
an electronic processor configured to
receive, from the localization system, a current location of the vehicle;
determine a future driving segment of the vehicle based upon the current location of the vehicle; 
determine at least one performance limitation of the future driving segment for at least one sensor of the vehicle based on a classification of the future driving segment of the vehicle; 
determine a category of driving maneuvers of the vehicle that overcome the determined at least one performance limitation of the future driving segment, wherein categories of driving maneuvers including the category of driving maneuvers are based on speed, acceleration, number of utilized sensors, and steering direction thresholds; 
determine a mitigation measure to overcome the determined at least one performance limitation; 
wherein the mitigation measure includes limiting complex driving maneuvers for the vehicle based on the determined category of driving maneuvers of the vehicle, and wherein the complex driving maneuvers are determined based on the categories of driving maneuvers; and  
when the vehicle operates in the future driving segment, control operation of the vehicle based on the determined at least one performance limitation and the determined mitigation measure
2. (Currently Amended) The system of claim 1, wherein the mitigation measure further includes at least one of: setting a preference of a lateral position in a driving lane for the vehicle, 
3. (Currently Amended) The system of claim 1, wherein the indicates a particular performance limitation.  
4. (Original) The system of claim 3, wherein the classification includes a probability that the particular performance limitation will occur based on one or more environmental conditions.  
5. (Original) The system of claim 3, wherein the classification is a classification selected from a group of classifications consisting of a binary classification, a quality class classification, an individual sensor quality class classification, and a redundancy classification.  
6. (Original) The system of claim 3, wherein the classification includes at least one of a static map attribute and a dynamic map attribute.  
7. (Original) The system of claim 1, wherein the future driving segment is further determined based upon a planned driving route of the vehicle.  
8. (Currently Amended) A method for controlling a vehicle, the method comprising 
receiving, with an electronic processor, a current location of the vehicle from a localization system; 
determining, with the electronic processor, a future driving segment of the vehicle based upon the current location of the vehicle; 
determining, with the electronic processor, at least one performance limitation of the future driving segment for at least one sensor of the vehicle based on a classification of the future driving segment of the vehicle; Application No. 16/888,340Page 4 of 11 Response to February 17, 2022 Office Action Attorney Docket No. 022896-3232-USO1 
determining, with the electronic processor, a category of driving maneuvers of the vehicle that overcome the determined at least one performance limitation of the future driving segment, wherein categories of driving maneuvers including the category of driving maneuvers are based on speed, acceleration, number of utilized sensors, and steering direction thresholds; 
determining, with the electronic processor, a mitigation measure to overcome the determined at least one performance limitation; 
wherein the mitigation measure includes limiting complex driving maneuvers for the vehicle based on the determined category of driving maneuvers of the vehicle and wherein the complex driving maneuvers are determined based on the categories of driving maneuvers; and 
when the vehicle operates in the future driving segment, controlling operation, with the electronic processor, of the vehicle based on the determined at least one performance limitation and the determined mitigation measure.  
9. (Currently Amended) The method of claim 8, wherein the mitigation measure further includes at least one of: setting a preference of a lateral position in a driving lane for the vehicle, 
10. (Currently Amended) The method of claim 8, wherein the indicates a particular performance limitation.  
11. (Original) The method of claim 10, wherein the classification includes a probability that the particular performance limitation will occur based on one or more environmental conditions.  
12. (Original) The method of claim 10, wherein the classification is a classification selected from a group of classifications consisting of a binary classification, a quality class classification, an individual sensor quality class classification, and a redundancy classification.  
13. (Original) The method of claim 10, wherein the classification includes at least one of a static map attribute and a dynamic map attribute.  
14. (Currently Amended) The method of claim 8, wherein the future driving segment of the vehicle is further determined based upon a planned driving route of the vehicle.  
15. (Currently Amended) A non-transitory, computer-readable medium containing instructions that, when executed by an electronic processor, are configured to perform a set of functions, the set of functions including: 
receiving a current location of [[the]] a vehicle from a localization system; 
determining a future driving segment of the vehicle based on the current location of the vehicle; 
determining at least one performance limitation of the future driving segment for at least one sensor of the vehicle based on a classification of the future driving segment of the vehicle; 
determining, with the electronic processor, a category of driving maneuvers of the vehicle that overcome the determined at least one performance limitation of the future driving segment, wherein categories of driving maneuvers including the category of driving maneuvers are based on speed, acceleration, number of utilized sensors, and steering direction thresholds; 
determining a mitigation measure to overcome the determined at least one performance limitation; 
wherein the mitigation measure includes limiting complex driving maneuvers for the vehicle based on the determined category of driving maneuvers of the vehicle and wherein the complex driving maneuvers are determined based on the categories of driving maneuvers; and 
when the vehicle operates in the future driving segment, controlling operation of the vehicle based on the determined at least one performance limitation and the determined mitigation measure.  
16. (Currently Amended) The non-transitory, computer-readable medium of claim 15, wherein the indicates a particular performance limitation.  
17. (Original) The non-transitory, computer-readable medium of claim 16, wherein the classification includes a probability that the particular performance limitation will occur based on one or more environmental conditions.  
18. (Original) The non-transitory, computer-readable medium of claim 16, wherein the classification is a classification selected from a group of classifications consisting of a binary classification, a quality class classification, an individual sensor quality class classification, and a redundancy classification.  
19. (Original) The non-transitory, computer-readable medium of claim 16, wherein the classification includes at least one of a static map attribute and a dynamic map attribute.  
20. (Currently Amended) The non-transitory, computer-readable medium of claim 15, wherein the mitigation measure further includes at least one of: setting a preference of a lateral position in a driving lane for the vehicle, 

Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Weisswange (EP3477259A1) teaches a system and a method for estimating quality of measuring results of one or more sensors mounted on a mobile platform. First, a future path of travel of the mobile platform is determined and limitations for sensing that the sensors would encounter when traveling along the determined future path are determined based on map information. A quality estimate is then assigned to the future path indicating the quality of the measuring result and the quality estimate is output for further processing, in particular by a navigation route planning unit as an input parameter for route calculation.
Further, Dittmer (US20190186931A1) teaches a computing system of a vehicle determining an expected position of the sun relative to a geographic area. Based on the expected position, the computing system may decide that travel of the vehicle through certain location(s) within the geographic area is expected to result in the sun being proximate to an object within a field of view of the vehicle's image capture device. Responsively, the computing system may generate a route for the vehicle in the geographic area based at least on the route avoiding travel of the vehicle through these certain location(s), and may then operate the vehicle to travel in accordance with the generated route. Ultimately, this may help reduce or prevent situations where quality of image(s) degrades due to sunlight, which may allow for use of these image(s) as basis for operating the vehicle.

In regards to independent claims 1, 8 and 15; Weisswange and Dittmer taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

determine at least one performance limitation of the future driving segment for at least one sensor of the vehicle based on a classification of the future driving segment of the vehicle; 
determine a category of driving maneuvers of the vehicle that overcome the determined at least one performance limitation of the future driving segment, wherein categories of driving maneuvers including the category of driving maneuvers are based on speed, acceleration, number of utilized sensors, and steering direction thresholds; 
determine a mitigation measure to overcome the determined at least one performance limitation; 
wherein the mitigation measure includes limiting complex driving maneuvers for the vehicle based on the determined category of driving maneuvers of the vehicle, and wherein the complex driving maneuvers are determined based on the categories of driving maneuvers; and  
when the vehicle operates in the future driving segment, control operation of the vehicle based on the determined at least one performance limitation and the determined mitigation measure

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667 

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667